The information in the first case was filed in the county court of Carter county on the 19th day of November, 1923, charging appellant did have in his possession 1 1/2 gallons of whisky with the unlawful intent to sell the same. The case came for trial on the 7th day of October, 1924, and resulted in a conviction, punishment fixed at a fine of $250, and confinement in the county jail for 90 days. October 7, 1924, judgment was rendered in accordance with the verdict.
The information in the second case was filed in said court on the 29th day of March, 1924, charging that appellant did have possession of a still and worm, capable of being used for the manufacture of corn whisky. The case came to trial October 10, 1924, and resulted in a conviction, punishment fixed at a fine of $50, and confinement in the county jail for 30 days. October 10, 1924, judgment was entered in accordance with the verdict.
The information in the third case, filed in said court January 23, 1924, charged the defendant with transporting one-half gallon of whisky. The case came to trial on the 8th day of October, 1924, and resulted in a conviction, punishment fixed at a fine of $75 and confinement in the county jail for 60 days.
Appeals were taken from the judgments rendered by filing petitions in error with case-made in this court January 20, 1925, but there has been no appearance on appellant's behalf on his appeals. When the cases were called for final submission, they were submitted on the records.
Without the aid of oral argument or briefs on the part of appellant, we have examined the records and are satisfied that the trials were in all respects fair.
Finding the evidence in each case sufficient and no *Page 244 
prejudicial errors of law occurring at the trials, the judgments appealed from are affirmed.
BESSEY, P.J., and EDWARDS, J., concur.